DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4, 7, 10, 13, 14, 19, 21, 57-59, 65, 66, 68-70, 76, 78, 81 and 86 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4, 7, 10, 13, 14, 19, 21, 57-59, 65, 66, 68-70 and 76, drawn to a polynucleotide comprising an untranslated nucleic acid sequence having at least about 70% sequence identity to nucleotides 501 to 924 of SEQ ID NO: 1 or a fragment thereof, a vector comprising the polynucleotide, a method of making a recombinant virus particle comprising the vector, and the produced recombinant virus particle, classified in C12N 15/85 and C12N 2710/16622.
II. Claims 78, 81 and 86, drawn to a method of treating a disease or disorder in a subject in need thereof, comprising administering to the subject a polynucleotide comprising an untranslated nucleic acid sequence having at least about 70% sequence identity to nucleotides 501 to 924 of SEQ ID NO: 1, classified in A61K 48/0066.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that the polynucleotide, vector and virus of Group I can be used in a materially different process, such as the production of labeled nucleic acid probes for hybridization to sequences complementary to the untranslated region of SEQ ID NO: 1.

This application contains claims directed to the following patentably distinct species of polynucleotide comprising an untranslated nucleic acid sequence of:
(i) a nucleic acid sequence having at least about 70% sequence identity to nucleotides 501 to 924 of SEQ ID NO: 1 (SEQ ID NO: 74; claim 1);
 (ii) nucleotides 874 to 924 of SEQ ID NO: 1 (SEQ ID NO: 57; claims 4, 7 and 13); 
(iii) nucleotides 871 to 924 of SEQ ID NO: 1 (SEQ ID NO: 58; claim 4 and 7); 
(iv) nucleotides 861 to 924 of SEQ ID NO: 1 (SEQ ID NO: 59; claims 4 and 7); 
(v) nucleotides 852 921 852 to 924 of SEQ ID NO: 1 (SEQ ID NO: 3; claims 4, 7, 13 and 78); 
(vi) nucleotides 851 to 924 of SEQ ID NO: 1 (SEQ ID NO: 61; claims 4 and 7);
(vii) nucleotides 830 to 924 of SEQ ID NO: 1 (SEQ ID NO: 2; claims 4, 7, 13, 57 and 78); 
(viii) nucleotides 821 to 924 of SEQ ID NO: 1 (SEQ ID NO: 63; claims 4 and 7); 
(ix) nucleotides 811 to 924 of SEQ ID NO: 1 (SEQ ID NO: 64; claims 4 and 7); 
(x) nucleotides 808 to 924 of SEQ ID NO: I (SEQ ID NO: 65; claims 4, 7 and 13); 
(xi) nucleotides 801 to 924 of SEQ ID NO: 1 (SEQ ID NO: 66; claims 4 and 7); 

(xiii) nucleotides 721 to 924 of SEQ ID NO: 1 (SEQ ID NO: 68; claims 4, 7 and 13); 
(xiv) nucleotides 701 to 924 of SEQ ID NO: 1 (SEQ ID NO: 69; claims 4 and 7); 
(xv) nucleotides 65 1 to 924 of SEQ ID NO: 1 (SEQ ID NO: 70; claims 4 and 7);
(xvi) nucleotides 601 to 924 of SEQ ID NO: 1 (SEQ ID NO: 71; claims 4 and 7); 
(xvii) nucleotides 570 to 924 of SEQ ID NO: 1 (SEQ ID NO: 72; claims 4, 7 and 13); and 
(xviii) nucleotides 551 to 924 of SEQ ID NO: 1 (SEQ ID NO; 73; claims 4 and 7).
The species are independent or distinct because they are different and distinct sub-sequences of the sequence of SEQ ID NO: 1.  For example, a sequence of nucleotides 874 to 924 of SEQ ID NO: 1 is 51 nucleotides in length.  This sequence is less than about 70% identical to nucleotides 501 to 924 of SEQ ID NO: 1, which is 424 nucleotides in length (i.e., 51/424 x 100 = 12% sequence identity.  Thus, a sequence consisting of nucleotides 874 to 924 of SEQ ID NO: 1 does not fall within the scope of the sequences encompassed by claim 1. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 4 and 78 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each sequence requires a separate 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699